DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US Patent Publication No. 2012/0026189; hereinafter Yokoyama).
With reference to claim 1, Yokoyama discloses a method for operating a communication apparatus (300) (see paragraph 31; Fig. 1), the method comprising:
establishing connection (see paragraph 31), in response to establishment of connection between the communication apparatus (300) and an information processing apparatus (200), between the communication apparatus (300) and a display apparatus (100) that displays a first image (20) on a display surface (10) (see paragraph 31; Fig. 1);
causing the communication apparatus (300) to acquire from the display apparatus (100) first information representing a maximum number of one or more image signals (30-33) used to generate the first image (20) (see paragraph 31) and second information (participant request information) representing a number of image signals being received by the display apparatus from one or more other information processing apparatuses (200) different from the information processing apparatus in response to the establishment of the connection between the communication apparatus and the display apparatus (see paragraphs 36, 39-40; Fig. 4, 8); and
causing the communication apparatus to cause the information processing apparatus to display a second image (500) based on the first information and the second information (in teaching participation request information (P3); see paragraphs 31, 49-50; Figs. 5, 8).

With reference to claim 2, Yokoyama discloses the operation method according to claim 1, and further discloses wherein the second image is an image based on a result of comparison between magnitude of the maximum number (see paragraph 31) and magnitude of the number of image signals being received (see paragraph 40; Fig. 8).

With reference to claim 3, Yokoyama discloses the operation method according to claim 1, and further discloses wherein the information processing apparatus (200) is caused to change an aspect of the second image (500) in accordance with the result of the comparison (see paragraphs 40-41; Fig. 8).

With reference to claim 4, Yokoyama discloses the operation method according to claim 1, and further discloses further comprising:
causing the information processing apparatus (200) to output a first image signal (500), and transmitting, when the maximum number is greater than the number of image signals being received, the first image signal to the display apparatus (P10-P11) (see paragraphs 51-52; Fig. 5).

With reference to claim 5, Yokoyama discloses the operation method according to claim 4, and further discloses wherein the second image is a graphical user interface (see paragraph 40, 42; Fig. 8).

With reference to claim 6, Yokoyama discloses the operation method according to claim 5, and further discloses wherein the graphical user interface indicates whether the first image signal is allowed to be transmitted or not from the information processing apparatus to the display apparatus (in teaching displayed and not displayed images; see paragraphs 40-42; Fig. 8).

With reference to claim 7, Yokoyama discloses a communication apparatus (300) (see paragraph 31; Fig. 1) comprising:
 one or more processors programmed to:
establish connection (110/210), in response to establishment of connection between the communication apparatus (300) and an information processing apparatus (200), between the communication apparatus (300) and a display apparatus (100) that displays a first image (20) on a display surface (10) (see paragraphs 31, 34; Figs. 1-3),
acquire from the display apparatus (100) first information representing a maximum number of one or more image signals (30-33) used to generate the first image (20) and second information (participant request information) representing a number of image signals being received by the display apparatus from one or more other information processing apparatuses (200) different from the information processing apparatus in response to the establishment of the connection between the communication apparatus and the display apparatus (see paragraphs 36, 39-40; Fig. 4, 8), and
cause the information processing apparatus to display a second image (500) based on the first information and the second information (in teaching participation request information (P3); see paragraphs 31, 49-50; Figs. 5, 8).

With reference to claim 8, Yokoyama discloses a method for operating a communication apparatus (300) (see paragraph 31; Fig. 1), the method comprising:
establishing connection (see paragraph 31), when connection between the communication apparatus (300) and an information processing apparatus (200) is established, between the communication apparatus (300) and a display apparatus (100) that displays a first image (20) on a display surface (10) (see paragraph 31; Fig. 1);
	causing the communication apparatus (300) to acquire from the display apparatus (100) first information representing a maximum number of one or more image signals (30-33) used to generate the first image (20) and second information (participant request information) representing a number of image signals being received by the display apparatus (100) from one or more other information processing apparatuses (200) different from the information processing apparatus in response to the establishment of the connection between the communication apparatus and the display apparatus (see paragraphs 36, 39-40; Fig. 4, 8); and
	causing the communication apparatus to cause the information processing apparatus to display a second image (500) based on the first information and the second information (in teaching participation request information (P3); see paragraphs 31, 49-50; Figs. 5, 8).


With reference to claim 9, Yokoyama discloses the operation method according to claim 8, and further discloses wherein the second image is an image based on a result of comparison between magnitude of the maximum number (see paragraph 31) and magnitude of the number of image signals being received (see paragraph 40; Fig. 8).

With reference to claim 10, Yokoyama discloses the operation method according to claim 9, and further discloses wherein the information processing apparatus (200) is caused to change an aspect of the second image (500) in accordance with the result of the comparison (see paragraphs 40-41; Fig. 8).

With reference to claim 11, Yokoyama discloses the operation method according to claim 8, and further discloses further comprising:
causing the information processing apparatus (200) to output a first image signal (500), and transmitting, when the maximum number is greater than the number of image signals being received, the first image signal to the display apparatus (P10-P11) (see paragraphs 51-52; Fig. 5).

With reference to claim 12, Yokoyama discloses the operation method according to claim 11, and further discloses wherein the second image is a graphical user interface (see paragraph 40, 42; Fig. 8).

With reference to claim 13, Yokoyama discloses the operation method according to claim 12, and further discloses wherein the graphical user interface indicates whether the first image signal is allowed to be transmitted or not from the information processing apparatus to the display apparatus (in teaching displayed and not displayed images; see paragraphs 40-42; Fig. 8).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MENDONCA et al. (US2017/0289807) discloses a communication apparatus comprising a host device and a guest device in communication with each other for transmitting information to be displayed on the host device (see paragraphs 44-94; Figs. 1-8).
SAINI (US2014/0368447) discloses a system for transmitting electronic ink data between a plurality of first devices and a plurality of displays to share display information (see paragraphs 36-60; Figs. 4-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625